DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and embodiment (Group I, Figure 6), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if there are two “an anterior-posterior midline” being claimed or if only one anterior-posterior midline is being claimed and the second instance should be “the” or “said” when referring to the anterior-posterior midline.

Claim 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear which “anterior-posterior midline” of claim 1 “said anterior-posterior midline” (all instances) is referring to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers (US 2016/0143367).
In regard to claim 1, Rodgers teaches an article of clothing comprising: fabric material defining a body (sock: 12); an upper portion opposite a lower portion (see toe/lower portion vs. cuff/upper portion: Figure 4); a front end opposite a rear end defining an anterior-posterior midline therebetween (imaginary line extending through sock upper end); wherein the body defines an opening near the rear end and near the upper portion (opening adjacent perimeter edge: 18); an anterior-posterior midline extending centrally through the opening (imaginary line extending through opening of sock); a first fastener (mating member: 32) affixed to a rear portion of the body adjacent the opening within 45 of either side of the anterior-posterior midline (see figure 3); and wherein the first fastener (32) on the article of clothing is adapted to releasably couple with a complementary fastener on a second article of clothing (see other sock 12 as second article: figure 4).  

 	In regard to claim 2, Rodgers teaches wherein the first article of clothing is a sock (12) and wherein the sock comprises: a heel of the sock (see heel of sock in figure 4); a cuff defining the opening to the sock located above the heel (cuff is perimeter opening 18); wherein the anterior-posterior midline divides, equally and centrally, the opening into left and right halves (central imaginary line through opening); a lateral midline that divides the opening into front and rear portions (imaginary line through midline of opening); wherein the anterior-posterior midline and the lateral midline perpendicularly intersect to divide the opening into four quadrants (imaginary lines can intersect perpendicularly), wherein the four quadrants include a rear left first quadrant, a rear-right second quadrant, a front-right third quadrant, and a front-left fourth quadrant (imaginary quadrants defined by imaginary lines); a first diagonal axis extending through the first quadrant and the third quadrant at a 45 angle from the anterior-posterior midline and the lateral midline (imaginary diagonal line though opening); a second diagonal axis extending through the second quadrant and the fourth quadrant at a 45 angle from the anterior-posterior midline and the lateral midline (imaginary diagonal line through opening), and wherein the first fastener (32) is disposed between the first diagonal axis and the second diagonal axis (disposed between imaginary diagonal lines: see figures 3 and 4).  

 	In regard to claim 3, Rodgers teaches wherein the first fastener (32) is adjacent the cuff between the first diagonal axis and the second diagonal axis (see figures 3 and 4, fastener is located between the diagonal axis of opening).  

 	In regard to claim 4, Rodgers teaches further comprising: an edge of the first fastener, wherein the edge of the first fastener intersects the anterior-posterior midline (edge of fastener 32 intersects with imaginary anterior-posterior midline).  

 	In regard to claim 5, Rodgers teaches further comprising: a circular configuration of the edge of the first fastener, and wherein the first fastener is a snap-type fastener (fastener 32 is circular in configuration see figure 3 and can be a snap: paragraph 0014).  

 	In regard to claim 22, Rodgers teaches further comprising: a portion of the edge of the first fastener located in the rear left first quadrant; and a portion of the edge of the first fastener located the rear-right second quadrant (see figure 3 fastener: 32 is located in both first and second quadrant).  

In regard to claim 23, Rodgers teaches wherein the first fastener is located rearward of the lateral midline and above the heel of the sock (first fastener: 32 is located rearward of the midline of the sock opening and above the heel: see figures 3 and 4).

Claim(s) 1-4, 6-9 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehmka (US 5,204,996).
 	In regard to claim 1, Ehmka teaches an article of clothing (sock: 11) comprising: fabric material defining a body (see sock body: 11); an upper portion opposite a lower portion (See sock 11 having upper and lower portion); a front end opposite a rear end defining an anterior-posterior midline therebetween (see annotated figure below); wherein the body defines an opening near the rear end and near the upper portion (see opening: 14); an anterior-posterior midline extending centrally through the opening (see annotated figure below); a first fastener affixed to a rear portion of the body adjacent the opening within 45 of either side of the anterior-posterior midline (strip opening: 16); and wherein the first fastener (16) on the article of clothing is adapted to releasably couple with a complementary fastener on a second article of clothing (fastener/mounting clip: 20 attached to clothing garment: 45, figure 12).  

    PNG
    media_image1.png
    476
    437
    media_image1.png
    Greyscale



 	In regard to claim 2, Ehmka teaches wherein the first article of clothing is a sock (11) and wherein the sock comprises: a heel of the sock (see heel: 11); a cuff defining the opening to the sock located above the heel (see opening above heel); wherein the anterior-posterior midline divides, equally and centrally, the opening into left and right halves (see annotated figure above); a lateral midline that divides the opening into front and rear portions (see annotated figure above); wherein the anterior-posterior midline and the lateral midline perpendicularly intersect to divide the opening into four quadrants, wherein the four quadrants include a rear left first quadrant, a rear-right second quadrant, a front-right third quadrant, and a front-left fourth quadrant (see annotated figure above); a first diagonal axis extending through the first quadrant and the third quadrant at a 45 angle from the anterior-posterior midline and the lateral midline (see annotated figure above); a second diagonal axis extending through the second quadrant and the fourth quadrant at a 45 angle from the anterior-posterior midline and the lateral midline (see annotated figure above); and wherein the first fastener is disposed between the first diagonal axis and the second diagonal axis (see fastener 16 in annotated figure above).
  
 	In regard to claim 3, Ehmka teaches wherein the first fastener (rear fastener 16) is adjacent the cuff between the first diagonal axis and the second diagonal axis (see annotated figure above).  

 	In regard to claim 4, Ehmka teaches further comprising: an edge of the first fastener (rear fastener 16), wherein the edge of the first fastener intersects the anterior-posterior midline (see annotated figure above).  

 	In regard to claim 6, Ehmka teaches further comprising: a second fastener (one of side fastener: 16) affixed to one side of the body of the sock adjacent the cuff and the opening within 45 of either side of the lateral midline between the first diagonal axis and the second diagonal axis (see annotated figure above).  

 	In regard to claim 7, Ehmka teaches further comprising: a third fastener (other side fastener: 16) affixed to another side of the body of the sock adjacent the cuff and the opening within 45 of either side of the lateral midline between the first diagonal axis and the second diagonal axis (see annotated figure above). 
 
 	In regard to claim 8, Ehmka teaches wherein the second fastener is diametrically opposite the third fastener (see annotated figure above).  

 	In regard to claim 9, Ehmka teaches wherein the second fastener is diametrically opposite the third fastener along the lateral midline (see annotated figure above).  
  
 	In regard to claim 22, Ehmka teaches further comprising: a portion of the edge of the first fastener located in the rear left first quadrant; and a portion of the edge of the first fastener located the rear-right second quadrant (rear fastener: 16 is in both first and second quadrants, see annotated figure above).  

 	In regard to claim 23, Ehmka teaches wherein the first fastener is located rearward of the lateral midline and above the heel of the sock (see rear fastener: 16 in annotated figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2,238,804) in view of Gibbs (US 4,169,324).
 	In regard to claim 1, Brown teaches an article of clothing (sock: 1) comprising: fabric material defining a body (see figures 1 and 4); an upper portion opposite a lower portion (ribbed top part: 6); a front end opposite a rear end defining an anterior-posterior midline therebetween (see figures 1 and 4 front end at to the rear end at opening); wherein the body defines an opening near the rear end and near the upper portion (see opening to sock); an anterior-posterior midline extending centrally through the opening (imaginary line extending through the opening); a first fastener (snap: 4) affixed to a rear portion of the body adjacent the opening (back/rear fastener as discussed in page 1, column 2, lines 46-52); and wherein the first fastener on the article of clothing is adapted to releasably couple with a complementary fastener on a second article of clothing (shoe: 8 is second article of clothing and sock is attached there to see figures 1-3).  
 	However, Brown fails to teach specifically teach the first fastener affixed to a rear portion of the body adjacent the opening within 45 of either side of the anterior-posterior midline.
 	Gibbs teaches a sock/clothing article (sock: 1) with a fastener in the rear portion adjacent the opening to attach to shoe (fastener: 8 figures 1-4), wherein the fastener is within 45 of either side of the anterior-posterior midline (see figures 4 detailing fastener along anterior-posterior imaginary midline of opening).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Brown with the rear fastener located within 45 degrees of either side of the anterior posterior midline as taught by Gibbs, since the rear fastener of Brown being located within 45 degrees of either side of the anterior posterior midline would teach a rear fastener that would align and attach to a central back portion of the shoe to securely attach the sock in place to the shoe.

 	In regard to claim 2, the combined references teach wherein the first article of clothing is a sock and wherein the sock comprises: a heel of the sock; a cuff defining the opening to the sock located above the heel (both Brown: figure 1, 2 and 4 and Gibbs: figures: 1-4 teach sock with cuff); wherein the anterior-posterior midline divides, equally and centrally, the opening into left and right halves (imaginary line dividing openings of sock taught in both Brown and Gibbs); a lateral midline that divides the opening into front and rear portions (imaginary line dividing sock opening of both Brown and Gibbs); wherein the anterior-posterior midline and the lateral midline perpendicularly intersect to divide the opening into four quadrants (imaginary lines dividing opening and interesting perpendicularly), wherein the four quadrants include a rear left first quadrant, a rear-right second quadrant, a front-right third quadrant, and a front-left fourth quadrant (imaginary lines define four imaginary quadrants); a first diagonal axis extending through the first quadrant and the third quadrant at a 45 angle from the anterior-posterior midline and the lateral midline (imaginary axis line extending through sock opening); a second diagonal axis extending through the second quadrant and the fourth quadrant at a 45 angle from the anterior-posterior midline and the lateral midline (imaginary axis line extending through sock opening); and wherein the first fastener is disposed between the first diagonal axis and the second diagonal axis (Brown: fastener/snap 4 located to correspond with back fastener on shoe: page 1, column 2, lines 45-52 would be within the first and second diagonal axis).  

 	In regard to claim 3, the combined references teach wherein the first fastener (back snap fastener 4) is adjacent the cuff between the first diagonal axis and the second diagonal axis (Brown: figures 1-2 and 4: page 2, column 1, lines 45-52).  

 	In regard to claim 4, the combined references teach further comprising: an edge of the first fastener, wherein the edge of the first fastener intersects the anterior-posterior midline (Brown teaches edge of snap fastener 4 at back and Gibbs teaches the back fastener intersecting the anterior-posterior midline of the opening).  

 	In regard to claim 5, the combined references teach further comprising: a circular configuration of the edge of the first fastener, and wherein the first fastener is a snap-type fastener (Brown teaches snap fastener that is round: See figures and Gibbs teaches the fastener capable of being circular snap fastener: column 3, lines 51-57).  

 	In regard to claim 6, the combined references teach further comprising: a second fastener affixed to one side of the body of the sock adjacent the cuff and the opening within 45 of either side of the lateral midline between the first diagonal axis and the second diagonal axis (Brown teaches two side fasteners: 4 see figures 1-4 attached within 45 degrees on either side of lateral midline).  

 	In regard to claim 7, the combined references teach further comprising: a third fastener affixed to another side of the body of the sock adjacent the cuff and the opening within 45 of either side of the lateral midline between the first diagonal axis and the second diagonal axis (Brown teaches two side fasteners: 4 see figures 1-4 attached within 45 degrees on either side of lateral midline).  

 	In regard to claim 8, the combined references teach wherein the second fastener is diametrically opposite the third fastener (Brown: see snaps 4 in figure 2).  

 	In regard to claim 9, the combined references teach wherein the second fastener is diametrically opposite the third fastener along the lateral midline (Brown: see snaps 4 in figure 2).    

 	In regard to claim 10, the combined references teach further comprising: a circular configuration of an edge of the second fastener, and wherein the second fastener is a snap-type fastener (Brown teaches side snap fastener 4 which is circular in shape: see figure 2); and a circular configuration of an edge of the third fastener, and wherein the third fastener is a snap-type fastener (Brown teaches side snap fastener 4 on opposite side which is circular in shape: see figure 2).  

 	In regard to claim 21, the combined references teach further comprising: an edge of the second fastener, wherein the edge of the second fastener intersects the lateral midline, and wherein the edge of the second fastener has a circular configuration (Brown teaches side snap fastener 4 which is circular in shape: see figure 2), and wherein the second fastener is a snap-type fastener (Brown: snap 4); and an edge of the third fastener, wherein the edge of the third fastener intersects the lateral midline, and wherein the edge of the third fastener has a circular configuration (Brown teaches side snap fastener 4 on opposite side which is circular in shape: see figure 2), and wherein the third fastener is a snap-type fastener (Brown: snap 4); wherein the second fastener is on an opposing side of the cuff of the sock than the third fastener (Brown: see figure 2).  

 	In regard to claim 22, the combined references teach  further comprising: a portion of the edge of the first fastener located in the rear left first quadrant; and a portion of the edge of the first fastener located the rear-right second quadrant (Brown teach fastener in back, Gibbs teaches fastener located in first and second quadrant: see figure 4).
   	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Brown with the rear fastener centrally located so as to extend in both the first and second quadrant as taught by Gibbs, since the rear fastener of Brown being located centrally along the anterior posterior midline would teach a rear fastener that would align and attach to a central back portion of the shoe to securely attach the sock in place to the shoe.

 	In regard to claim 23, the combined references teach wherein the first fastener is located rearward of the lateral midline and above the heel of the sock (Brown: teaches snap fastener: 4 in back: page 1, column 2, lines 45-52 that would be rearward of lateral midline and above the heel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Wiechmann (US 1,437,123) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732